 Case 5:18-cv-00839-SJO-AS Document 135 Filed 08/01/19 Page 1 of 1 Page ID #:1742

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          ED CV18-839 SJO (ASx)                                           Date   August 1, 2019
 Title             Mary H. Garcia, et al. v. County of Riverside, et al.



 Present: The Honorable            S. James Otero, United States District Judge
                   Stephen Montes Kerr                                           Not Reported
                        Deputy Clerk                                       Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                             Not Present
 Proceedings:                 IN CHAMBERS (No Proceedings Held)


      The Court has been notified by counsel that there has been a conditional settlement
reached in this matter. The Court sets an Order to Show Cause Re Dismissal hearing for
Monday, September 9, 2019, at 8:30 a.m. If the parties file the appropriate dismissal
pursuant to FRCP 41 prior to this hearing date the matter will be taken off this Court's
calendar.

         The Court vacates the Jury Trial scheduled for August 6, 2019.




                                                                                                   :
                                                                Initials of Preparer            SMO




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
